Citation Nr: 0304882	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  02-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1954 to October 
1957.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which found that the veteran had 
failed to submit new and material evidence sufficient to 
reopen his previously denied claim for service connection for 
a left knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's claim for service connection for a left 
knee disability has been denied in the past by RO rating 
decisions in March 1958 and, most recently, by a final 
decision by the Board in March 1998.

3.  The evidence received subsequent to the March 1998 Board 
decision includes a medical opinion by a private physician 
linking the veteran's current left knee disability to in-
service trauma; this evidence is neither cumulative nor 
redundant, and it is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, since the final 
March 1998 Board decision, to reopen a claim for service 
connection for a left knee disability.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  While, generally 
speaking, new and material evidence must be submitted before 
the duty to assist contemplated in VCAA as triggered, this 
decision finds the veteran has submitted new and material 
evidence sufficient to reopen his claim.

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001, and the 
veteran's instant claim was filed prior to that date and 
these changes are not applicable in this case.  Nonetheless, 
because new and material evidence has been received 
sufficient to reopen his claim for service connection for a 
left knee disability, the revised duty to assist and enhanced 
duty to notify provisions of the law and regulations 
implementing VCAA are applicable.  The Board will undertake 
additional development of this claim following issuance of 
this decision.  38 C.F.R. § 19.9. 

The veteran's application to reopen a claim for service 
connection for a left knee disability was denied by the Board 
in a March 1998 decision.  The veteran was notified of that 
decision and of his appellate rights but he did not file an 
appeal and that decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.156, 20.1104.

However, 38 U.S.C.A. § 5108 states, in part, that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  In this case, as 
there is a prior final Board decision, this claim may not be 
reopened and allowed unless new and material evidence is 
presented or secured.  Consequently, the evidence that must 
be considered in determining whether there is a basis for 
reopening the claim for service connection for a left knee 
disorder is that evidence added to the record since the March 
1998 Board decision.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996) (overruled on other grounds).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or  (2) inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); 38 U.S.C.A. 
§ 5108; Hodge v. West, 115 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, supra.

Second, if VA determines that the evidence is new and 
material, VA must then to proceed to evaluate the merits of 
the claim on the basis of all the evidence of record, but 
only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  

The second step becomes applicable only when the proceeding 
step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).  For the evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  See 
Smith v. West, 12 Vet. App. 312-314 (1999).

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in the active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2001).  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Analysis:  The veteran's claims for service connection for a 
left knee disorder have been denied in final RO rating 
decisions issued in March 1958 and in May 1992.  The last 
final denial of the veteran's claim for service connection 
for a left knee disability was by the Board in March 1998; 
the Board found at that time that the veteran had not 
submitted new and material evidence to reopen his claim 
denied by a final RO decision in March 1993.  The evidence on 
file at the time of the Board's 1998 decision included the 
service medical records, a report of a post-service VA 
examination in March 1958, private medical records, a lay 
statement, and a transcript of the veteran's testimony at a 
hearing at the RO.  
A brief summary of this collective evidence is that the 
veteran was treated for a medial collateral ligament strain 
of the left knee while skiing in February 1955, while on 
active duty, and he apparently re-injured the same knee the 
following month in March 1955.  X-rays were negative and the 
veteran was returned to duty in mid-March 1955.  There is no 
record of any further treatment during service and the 
veteran's physical examination for service separation in 
September 1957 noted no left knee abnormality.

The veteran filed his original claim for service connection 
for a left knee disability after service, but a March 1958 VA 
examination of his left knee, which included an X-ray of the 
knee, was normal.  

In May 1966, the veteran was hospitalized for what was 
referred to as "a severe twisting valgus injury to the left 
knee while running".  X-rays revealed a fracture of the left 
lateral tibial plateau with five millimeters of depression, 
and there was also a fracture of the anterior aspect of the 
tibia including the tibial tuberosity and three inches of the 
anterior cortex.  There was a large hematoma around the left 
proximal tibia with a hemarthrosis of the left knee.  There 
was extreme pain on movement.  The record of this admission 
includes a prognosis of the possibility of long-term 
arthritis in the knee.

Also of record at the time of the 1998 Board decision were 
records of the veteran's treatment over many years with MAS, 
M.D., including evidence first demonstrating degenerative 
changes of the knee in approximately 1988.  The veteran is 
also shown to have sustained another left knee contusion in a 
motor vehicle accident in August 1990.  He underwent a total 
left knee replacement in December 1994.

Previous denials of the veteran's claim for service 
connection for a left knee disability have been based upon 
the fact that an in-service medial collateral ligament sprain 
was acute and transitory and resolved during service, and 
that there was a significant superimposed post-service left 
knee injury with multiple fractures while engaged in sports 
in 1966, with arthritis first shown in 1988, and a subsequent 
left knee injury during a motor vehicle accident in 1990.  

Newly submitted evidence submitted in support of the 
veteran's application to reopen his claim includes a written 
statement from the veteran's treating physician (MAS) in 
November 1999, wherein he reports the veteran's history of 
knee injury during service and opines that it was more likely 
than not that there was a relationship between the veteran's 
injuries in the 1950's during service, and his total knee 
arthroplasty in 1994.  He further opined that it was more 
likely than not that the significant knee injury in the 
1950's resulted in the subsequent development of 
osteoarthritis.  It is apparent, however, that this physician 
did not have access to all of the veteran's medical records 
in the claims file as the statement did not acknowledge or 
discuss the intercurrent left knee injury with multiple left 
knee fractures sustained by the veteran many years after 
service in May 1966, nor was there any reference to the 
additional trauma to the knee in a motor vehicle accident in 
1990.  Nonetheless, this evidence is new in that it was not 
previously of record and the Board finds that it is material 
in that it provides a competent opinion linking a current 
left knee disability and events of service, albeit without 
being accompanied by a review of the relevant service and 
post-service medical records in the claims file.  The Board 
finds that this evidence is significant enough that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disability is reopened and, to this extent only, the appeal 
is granted.


                       
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

